Citation Nr: 0633072	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  95-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for empty sella syndrome (ESS), claimed to result from 
Department of Veterans Affairs administered Prolixin 
injections.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for headaches, claimed to result from Department of 
Veterans Affairs administered Prolixin injections.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a chronic liver condition, claimed to result from 
Department of Veterans Affairs administered Prolixin 
injections.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for blurred vision, claimed to result from Department 
of Veterans Affairs administered Prolixin injections.




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from April 1974 to July 
1978.  

This appeal is from an August 1995 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.  In that 
determination, the RO denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for headaches, blurred vision, 
a liver condition, and empty sella syndrome, claimed as the 
result of Prolixin injections administered by VA.  The Board 
denied this appeal in August 2000.  

Subsequent to that Board decision, the Veterans Claims 
Assistance Act of 2000 (VCAA) redefined VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  An April 2001 Order of  
the Court of Appeals for Veterans Claims (Court) vacated the 
Board's August 2000 decision and remanded the case for 
consideration of the VCAA's enhanced notice and assistance 
obligations.  In December 2002, the Court vacated and 
remanded the Board's February 2002 decision.   

The issue of entitlement to compensation for blurred vision 
as the result of VA administration of Prolixin is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA administration of Prolixin did not cause or aggravate 
the veteran's empty sella syndrome.

2.  VA administration of Prolixin did not cause or aggravate 
the veteran's chronic headaches.

3.  The veteran does not have a chronic liver condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for empty 
sella syndrome claimed as due to VA medical treatment are not 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2006).

2.  The criteria for entitlement to compensation for chronic 
headaches claimed as due to VA medical treatment are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2006).

3.  The criteria for entitlement to compensation for a 
chronic liver condition claimed as due to VA medical 
treatment are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation Pursuant to Section 1151

A.  Background

At the time the veteran initiated his claim in March 1992, 
section 1151, title 38, United States Code authorized payment 
of VA disability compensation for additional disability of a 
veteran resulting from VA hospitalization, medical or 
surgical treatment.  A series of judicial decisions 
determined that section 1151 required only proof of 
additional disability, not that the additional disability 
resulted from VA negligence or other fault.  See Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) aff'd, F. 3d 1456 (Fed. 
Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 115 
(1994).  The instant decision applies section 1151 as it was 
in March 1992, devoid of the current requirement that the 
claimant show VA fault in causing the additional disability 
for which the claimant seeks compensation.  See 38 U.S.C.A. 
§ 1151 (West 1991).

VA has promulgated a regulation that applies to claims under 
section 1151 filed prior to October 1, 1997.  Consequently, 
judicial determinations bearing on the selection of 
regulations, see Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
or retroactive application of a regulation, see Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), do not govern this 
decision.  The regulation sets out the criteria for 
determining entitlement to compensation for additional 
disability resulting from VA treatment without requiring the 
additional disability result from VA negligence or other 
fault.  38 C.F.R. § 3.358 (2006).  The regulation provides in 
pertinent part as follows:

(a)	General.  This section applies to 
claims received by VA before October 1, 
1997.  If it is determined that there is 
additional disability resulting from a 
disease or injury or aggravation of an 
existing disease or injury suffered as a 
result of hospitalization, medical or 
surgical treatment, [or] examination, 
. . . compensation will be payable for 
such additional disability.  . . . .

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)	The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.
* * *
  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.

  (2)	Compensation will not be 
payable under this section for the 
continuation or natural progress of 
disease or injury for which the 
hospitalization, medical or surgical 
treatment, . . . was furnished, unless 
VA's failure to exercise reasonable skill 
and care in the diagnosis or treatment of 
the disease or injury caused additional 
disability or death that probably would 
have been prevented by proper diagnosis 
or treatment.  . . . .

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of . . . hospitalization, 
medical or surgical treatment, . . . the 
following considerations will govern:

  (1)	It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury suffered as the result 
of . . . hospitalization, medical, or 
surgical treatment . . . .

  (2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
. . . an aggravation of an existing 
disease or injury suffered as the result 
of . . . hospitalization, medical or 
surgical treatment, or examination.

  (3)	Compensation is not payable for 
the necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time of 
consent was given whether that treatment 
would in fact be administered.

* * *

38 C.F.R. § 3.358 (2006).

The veteran testified in April 1996 as to the additional 
disabilities he suffers because of VA administration of 
Prolixin.  He identified the manifestations and reported 
medical opinions that he averred prove that Prolixin caused 
empty sella syndrome (ESS), headaches, and a liver condition.  
In further testimony of January 2005, the veteran testified 
that the VA endocrinologist who diagnosed empty sella 
syndrome informed him that Prolixin caused it and all of his 
other problems.  He summarized the written opinions of Drs. 
DiMarco, Stokes, Hair, and Chipman as evidence that VA caused 
his claimed disabilities by giving him Prolixin.

The available VA medical records show that the veteran was 
treated for psychosis with Prolixin from approximately 
September 1988 to November or December 1991.  A VA nursing 
note of September 28, 1988, noted his first doses of Prolixin 
Decanoate IM by a private psychiatrist while he was on two 
successive weekend passes from inpatient hospitalization.  
The nursing notes show he was away from the ward on pass the 
weekends of September 16 and 23, 1988.  VA Prolixin Clinic 
and other VA notations of medication in the claims file 
document administration of Prolixin by injection 
approximately monthly from June 1990 to November 1991.  A 
January 1992 VA progress note stated he had been off Prolixin 
for several months.

The veteran subsequently developed pituitary dysfunction 
leading to gynecomastia, which VA has found was secondary to 
Prolixin.

The veteran asserts that, among other conditions, he has 
headaches, a liver condition (not otherwise specified) and 
ESS.  He attributes each of these to VA's prescription and 
administration of Prolixin.  His writing and certain VA 
progress notes are ambiguous regarding whether each of the 
claimed conditions is alleged as independently caused by 
Prolixin, or if it is alleged that Prolixin caused ESS, which 
in turn caused the other effects.  This decision construes 
each claim independently so that a negative determination as 
to one claim does not automatically frustrate review of the 
other claims.  This construction is consistent with 
regulation, which requires that each body part in which the 
veteran alleges additional disability be considered 
separately.  38 C.F.R. § 3.358(b)(1) (2006).

The first notation of headaches is an August 1988 VA 
hospitalization record, apparently several days before his 
first Prolixin injection.  A brain computed tomography (CT) 
report of August 19, 1988, apparently predating the first 
Prolixin injection, was done for a history of status post-
head injury; complaints of severe headaches, eye pain and 
dizziness; violent outbursts and psychotic behavior.  The CT 
was normal.

A September 1988 VA nursing record noted the veteran's report 
that his vision was "less bleary" since a change in his 
medication.

A brain magnetic resonance image (MRI) of February 1992 done 
for a clinical history of gynecomastia produced findings 
compatible with empty sella.

The veteran complained of headaches and blurred vision on VA 
examination in June 1995 and on VA examinations thereafter.  
Laboratory findings from August 1988 to January 1993 in the 
claims file include scattered elevated bilirubin and 
SGOT/AST.  Subsequent laboratory tests of liver function have 
been within normal limits through December 2003.  A September 
1997 VA review of the veteran's medical records and 
compensation examination found no evidence of chronic liver 
condition.  A March 2004 VA compensation examiner reported 
that the veteran had no clinical signs of liver disease and 
his liver function tests were all normal.

Of record are an undated entry from The Physicians' Desk 
Reference (PDR) on Prolixin and medical statements opining a 
relationship between use of Prolixin and one or more of the 
veteran's claimed conditions by Dr. DiMarco (September 1995 
(2), June 2000, and August 2002); Dr. Stokes (April 1996); 
Dr. Chipman (February 2003); and Dr. Hair (apparently January 
2005).  Some appear to opine direct causation of ESS, 
headaches, blurred vision, and liver dysfunction; others 
appear to opine direct causation of ESS and the other as 
effects secondary to the ESS.

Dr. Chipman provides the most detailed explanation of a 
mechanism of causation.  He noted the veteran's report of 
liver problems at one time.  The doctor noted an association 
between Prolixin and cholestatic jaundice.  He also noted 
that Prolixin is associated with elevated prolactin levels 
and headache, and other side effects the veteran had 
experienced.  He also noted the PDR inclusion of cerebral 
edema as a side effect of Prolixin, and that ESS was a 
syndrome in which the pituitary is thought to be damaged by 
elevated central spinal fluid (CSF) pressures, which cause 
the "sella" where the pituitary is located to become 
enlarged and "empty."  Dr. Chipman opined that the finding 
of ESS, in combination with the veteran's well-documented 
pituitary abnormalities, after treatment with Prolixin is 
highly suggestive of causality, and that other side effects, 
such as headache and others were highly suggestive of 
[Prolixin] causation as no other cause of pituitary 
dysfunction had been identified.

Examination reports and opinions of record by VA physicians 
(June 1995, August 1997, September 1997, March 1999, and 
March 2004) are generally against the contention that there 
is a causal relation between Prolixin and ESS.  A June 1995 
VA examiner affirmed a relation between ESS and headaches and 
blurred vision.  The March 2004 VA examiner attributed 
headaches to ESS but attributed blurred vision to refractive 
error.

The 1997 and 1999 VA opinions seem to state a conclusion 
without explanation.  The 2004 VA opinion appears responsive 
to the temporal arguments by Drs. Chipman and Hair.  None of 
the VA reports elaborates on the question of a mechanism by 
which Prolixin could cause the claimed effects or why 
Prolixin could not cause the claimed effects.

In October 2005 the Board obtained the independent medical 
expert (IME) opinion of a professor of medicine in the 
division of endocrinology and metabolism at Loyola University 
Chicago.  The IME reviewed the veteran's VA claims file, 
including the multiple medical opinions, private and VA.  The 
independent medical expert conducted an extensive review of 
the literature, submitting over 180 pages of literature with 
her report.  She reported, in pertinent part, that the 
veteran has ESS, chronic headaches, and liver dysfunction.

The IME stated, "After an extensive literature search dating 
back to 1966, in addition to speaking with seven 
endocrinologists in my division about the possibility of 
Prolixin causing empty sella syndrome, I feel quite 
comfortable in stating that there is no causal relationship 
between Prolixin use in this patient and his subsequently 
diagnosed ESS."  After noting the association between 
Prolixin and hyperprolactinemia and several other conditions, 
she reiterated that the veteran's ESS is unrelated to his 
prior Prolixin use.  She also noted that the normal CT of the 
head done prior to Prolixin use and the post-Prolixin MRI 
finding of ESS did not demonstrate that the ESS occurred 
after taking Prolixin, because a CT scan could have missed 
the ESS, whereas MRI was a better imaging test for ESS.

The October 2005 independent medical opinion did not respond 
to the Board's questions whether Prolixin caused or 
aggravated headaches or liver dysfunction directly or as 
secondary effects of ESS.  In February 2006, in response to 
the Board's February 2006 follow-up request, the independent 
medical replied that her expertise in endocrinology made her 
competent only to respond to the endocrinological element of 
the Board's initial opinion request.  She stated that 
although chronic headaches and liver dysfunction were 
associated with Prolixin use, she was not qualified to opine 
on the probability that use of Prolixin caused the veteran's 
chronic headaches or liver dysfunction.

In April 2006, the Board requested an expert medical opinion 
from VA Veterans Health Administration (VHA) on the question 
whether the veteran was currently experiencing chronic 
headaches, and if so, the probability they are causally 
related to VA administration of Prolixin.

In June 2006, the VA expert, staff neurologist at a VA 
medical center and assistant professor in neurology at 
Georgetown University, reviewed the claims file including the 
multiple private and VA medical opinions.  He made specific 
note of the differing medical opinions in the claims file.  
As a general matter, he noted that his review of the medical 
literature produced no finding of an association between 
neuroleptic medications as a class or between Prolixin 
specifically and ESS.  He submitted a sample of the 
literature.  He concluded he found no evidence of 
intracranial hypertension such that intracranial hypertension 
could explain the veteran's ESS or other complaints.

Regarding the veteran's headaches, he noted they were rather 
nonspecific in etiology.  He commented that a causative 
relation between headaches and Prolixin could be speculated, 
but it is highly unlikely that a daily headache is related to 
Prolixin years after Prolixin was discontinued.  He commented 
that the headaches might be caused by ESS, but any 
relationship between ESS and Prolixin was highly speculative 
and unlikely.  The VA neurologist's ultimate opinion was that 
the veteran continues to suffer from chronic headaches 
unrelated to Prolixin.

B.  Analysis

As a matter generally applicable to all of the claims at 
issue, the veteran's April 1996 and January 2005 testimony of 
the medical etiology of the claimed disabilities must be 
rejected for two reasons.  First, to the extent the testimony 
purports to put in evidence a statement by a VA physician not 
otherwise documented, the testimony lacks probative value, 
because a lay report of a physician's statement is "too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Second, to the extent the veteran testified to his lay 
medical conclusions, his testimony is not cognizable as 
medical evidence, because he lacks the medical expertise 
necessary to render such statements probative.  See Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  To the extent his 
testimony accurately reiterated medical statements or 
conclusion elsewhere in the record, it is redundant.  Such 
medical statements and opinions are addressed directly in the 
discussion below.

1.  Empty Sella Syndrome

As noted, the 38 C.F.R. § 3.358  requires that if it is 
determined that there is additional disability resulting from 
a disease or injury or aggravation of an existing disease or 
injury suffered as a result VA medical treatment, 
compensation will be paid for the additional disability.  

The veteran's ESS is confirmed by the medical evidence of 
record, and the evidence demonstrates that the diagnosis was 
confirmed only after until he was treated by VA with 
Prolixin; however, these facts do not establish the criteria 
for compensation.  The law requires evidence that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of VA medical  treatment-in this case 
the administration of Prolixin.  


The weight of the evidence is against finding the veteran's 
ESS is the result of or was aggravated by VA administration 
of Prolixin.  Evidence submitted in favor of causation or 
aggravation includes the opinion of Dr. Chipman, however, the 
rationale he uses as the basis for his opinion is speculative 
because it is based on unsubstantiated findings.  

Dr. Chipman's opinion may be broken down as follows:

1.	The veteran had been treated with Prolixin from 1988 to 
1991.
2.	The use of Prolixin can cause cerebral edema.
3.	ESS is a syndrome where the pituitary is thought to be 
damaged by elevated CSF pressures which cause the 
"sella" where the pituitary is located to become 
enlarged and empty.  
4.	ESS is rare and usually found in women.
5.	The finding of ESS in the veteran along with his well 
documented pituitary abnormalities occurring after 
Prolixin treatment is highly suggestive of causality.  
6.	No other cause of his pituitary dysfunction has been 
identified.  
7.	It is reasonable to assume that it is due to Prolixin.  

Dr. Chipman's indicates that Prolixin can cause cerebral 
edema, and he bases opinion on his assumption the veteran 
must have had cerebral edema, and that his pituitary must 
have been damaged by the assumed elevated CSF pressures.  The 
flaw in this logic is that the cerebral edema that on which 
Dr. Chipman based his opinion is not documented in the 
record.  The negative CT scan prior to the use of Prolixin is 
not reliable evidence the veteran did not have ESS before he 
used Prolixin, or that he developed ESS after taking 
Prolixin.  The MRI demonstrated only that the veteran had 
ESS.  The IME examiner indicates that computed tomography (CT 
scan) is less effective to reveal ESS than is MRI, suggesting 
that to compare the veteran's condition before and after 
Prolixin use based upon different testing methods does not 
paint an accurate picture of his before-Prolixin use status.  
Neither testing method revealed elevated CSF pressures.  

In contrast to Dr. Chipman's opinion are the VHA and  IME 
opinions.  The VHA examiner indicated that he could find not 
relationship between the general group, medication class, or 
the generic for Prolixin and the condition of ESS.  He noted 
that in most cases, ESS has no known cause and that it might 
be caused by intracranial hypertension; he did not find such 
a diagnosis or finding in the medical record.  He stated that 
any causative relationship appears speculative and highly 
unlikely, and he based this statement on the lack of any 
documentation in medical literature between the Prolixin and 
ESS.  The IME examiner provided a similar opinion in October 
2005.  She too had reviewed the medical literature looking 
for the possibility that Prolixin might cause ESS and found 
no causal relationship.  She also pointed out that the CT 
scan performed in 1988 was reported as normal, but that it 
may have missed the ESS.  She noted that MRI was a better 
diagnostic tool upon which to base the diagnosis of ESS.  

Given the lack of evidence that ESS predated the use of 
Prolixin, and the weight of the evidence that Prolixin did 
not cause ESS, the evidence bearing on whether Prolixin 
aggravated the ESS amounts to speculation.  This is not 
evidence in equipoise.  It is just the type of speculation 
that regulation precludes resolving by affording the veteran 
the benefit of the doubt.  38 C.F.R. § 3.102 (2006).

The conclusions based upon extensive search of the literature 
by both the IME endocrinologist and the VHA neurologist 
carries far more weight than the private medical opinions of 
record.  The private medical opinions provide no comparable 
support for their conclusions, Dr. Hair's reference to 
literature notwithstanding.  That reference was to an 
association between Prolixin and headaches and between 
Prolixin and increased intracranial pressure.  Thereafter, 
the opinion speculates of the possibility of increased 
intracranial pressure and further speculates that 
intracranial pressure caused the veteran's ESS.  The private 
medical opinions are essentially speculation that Prolixin 
caused the veteran's ESS because Prolixin is known 
occasionally to cause increase in intracranial pressure which 
is not documented in the veteran's case.

The veteran's assertion that the PDR includes cerebral edema 
as a side effect of Prolixin, and that cerebral edema caused 
his ESS is not probative evidence for two reasons.  First, 
again, is the lack of evidence of cerebral edema.  Second, he 
lacks the medical expertise for his conclusion to have value 
as evidence of the medical fact asserted.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  To the extent that his 
assertion reiterates Dr. Chipman and others' assertions of a 
possible relationship between an event not shown to have 
occurred and his ESS, it lacks probative value for the same 
reason the medical opinions lack probative value.

In sum, the preponderance of the evidence is against finding 
that VA treatment with Prolixin caused ESS or aggravated ESS.  
Consequently, the evidence demonstrates that the veteran's 
ESS does not constitute additional disability resulting from 
VA treatment causing or aggravating ESS.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2006).

2.  Chronic Headaches

The veteran asserts that Prolixin administered by VA caused 
his chronic headaches.  The evidence demonstrates that he has 
chronic headaches; however, the preponderance of the evidence 
is against his claim that Prolixin caused or aggravated them.  

The Board notes initially that there is clear evidence that 
the headaches existed prior to the administration of Prolixin 
when it was first administered in September 1988. As was 
noted above, a VA treatment record dated in August 1988 
reflects that the veteran complained of having severe 
headaches following a head injury and this is why a CT scan 
was performed.  Therefore, the only true issue in this case 
is whether the pre-existing severe headaches sustained an 
increase in the level of disability due to the use of 
Prolixin.  

The Board notes that the evidence is conflicting with respect 
to whether the Prolixin played any role in the existence or 
severity of the veteran's current headaches.  The PDR, one VA 
physician, and several private physicians noted headaches as 
a side effect of Prolixin.  None of the commenting physicians 
suggested a mechanism by which those headaches could be 
chronic, other than to speculate that the headaches could be 
caused by the ESS for which service connection is not in 
effect.  Nothing in the PDR indicates that headaches can 
become chronic so as to continue after the discontinuance of 
Prolixin.  The independent medical expert's February 2006 
comment that Prolixin can cause chronic headaches is more 
than offset by her disclaimer of expertise to address the 
effects of Prolixin other than the endocrine effects.  By her 
own declaration, her acknowledgment of a possibility is not 
evidence of probability in the veteran's case.

In light of the above finding that Prolixin neither caused 
nor aggravated ESS, Dr. DiMarco's, Dr. Hair's and Dr. 
Chipman's opinions of a causative or aggravating role of ESS 
in the veteran's headaches is not probative evidence that 
Prolixin caused or aggravated the veteran's headaches.  

The June 2006 VA expert's opinion of the high degree of 
unlikelihood of chronic headaches related to long 
discontinued Prolixin is of greater probative weight than the 
contrary medical opinions.  He is a neurologist who had 
reviewed the claims folder, and his conclusion was based upon 
extensive search of the medical literature.  The private 
medical opinions provide no comparable support for their 
conclusions.  

In summary, the preponderance of the evidence shows that the 
veteran's chronic headaches are not an additional disability 
resulting from VA administration of Prolixin.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2006).  Accordingly, 
the Board concludes that the criteria for entitlement to 
compensation for chronic headaches claimed as due to VA 
medical treatment are not met.  

3.  Chronic Liver Condition

The numerous laboratory tests of record from 1988 to 2003 
fail to show the veteran has any chronic liver dysfunction, 
disease, injury or other liver condition.  This has been the 
finding of the two most recent VA compensation examiners.  
None of the private physicians' opinions include a finding of 
liver condition, other than Dr. Chipman's notice of the 
veteran's report of past liver problems and the inclusion of 
liver effects with Prolixin.  The statement does not amount 
to evidence of current liver disability.  The IME opinion of 
October 2005 that the veteran has liver dysfunction must be 
rejected as a patent error in light of the overwhelming 
evidence of normal liver functions and the lack of clinical 
evidence of a current liver condition for more than 10 years 
prior to the October 2005 opinion.

Section 1151 authorizes compensation for additional 
disability as if the additional disability were service 
connected.  Entitlement to VA disability compensation for 
service-connected disability requires the existence of a 
current disability.  Gilpin v. West, 155 F. 3d 1353, 1356 
(Fed. Cir. 1998) (service connection based on wartime 
service); Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 
1997) (service connection based on peacetime service).  A 
requirement of current disability for entitlement to 
compensation under section 1151 is consistent with the 
general construction of chapter 11, title 38, United States 
Code as requiring current disability as a condition of 
entitlement to compensation.  Id.  Without a current liver 
condition, the veteran cannot qualify for compensation unless 
there "is" additional disability.  38 C.F.R. § 3.358(a) 
(2006).  The clear preponderance of the evidence is that the 
veteran does not currently have a liver condition.  
Consequently, the question whether VA administration of 
Prolixin caused a chronic liver condition is moot.  The claim 
must be denied.

II.  Duty to Notify and to Assist

The veteran's claim long predates the current laws and 
regulations governing VA's duty to notify him how to 
prosecute his claim and of his right to VA's notice and 
assistance in obtaining evidence to substantiate his claim.  
The veteran's claims file reveals the veteran has long had 
actual knowledge of the factual elements of the proof of his 
claim.  His first correspondence with VA in this claim in May 
1992, and subsequent correspondence of March 1993, his 
substantive appeal of October 1995, his testimony of April 
1996, and his statement of April 1999, as well as his 
representative's statements of October 1996 and July 2000 
reveal that the veteran is familiar with the substantive 
requirements of proof of his claim.  The veteran's April 1999 
reference to the Board's July 1997 remand, which set out in 
detail development of evidence necessary to support the 
veteran's claim, indicates his familiarity with the July 1997 
remand.  In August 2000, the veteran obtained representation 
of an attorney at law, who is presumed conversant with the 
information and evidence necessary to substantiate the 
veteran's claim.  The Board's August 2000 and August 2002 
decisions provided information in detail about the evidence 
necessary to prove a claim under section 1151; substantiation 
of the claim is a much lower burden, Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Court's vacatur of the Board's 
decision abrogates their legal effect, but it does not 
vitiate the information the veteran derived from the 
decisions about the substance of substantiating his claims.

In July 2003, VA notified the veteran by letter of the type 
of information and evidence he must produce and of the type 
of information and evidence VA would obtain on his behalf to 
substantiate his claims.  The letter informed the veteran 
that he is ultimately responsible for VA receipt of any 
evidence not in federal custody.  In a February 2005 follow-
up letter, VA explicitly requested the veteran to submit any 
evidence currently in his possession.  The July 2003 letter 
misstated what the evidence must show to substantiate his 
claim by stating the elements of proof of service connection.

In this case, the VA misstatement of July 2003 did not 
prejudice the veteran because of his long and oft-
demonstrated actual knowledge of the elements of proof of a 
claim pursuant to section 1151.  Mayfield, 19 Vet. App. 103.  
Notwithstanding the error in the July 2003 VA letter, the 
veteran's January 2005 testimony demonstrated his knowledge 
of the evidence necessary to decide his claims.  His 
attorney's statements of July 2003 and repeatedly thereafter 
demonstrated counsel's satisfaction that the record was 
complete.

VA has not notified the veteran of the rating and effective 
date elements of claims for VA compensation.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  In light of the results 
in this decision, those omissions have caused the veteran no 
prejudice.  In the context of this case, VA has substantially 
discharged its notice duties to the veteran of how to and who 
must substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006).

VA has obtained the information and evidence of which it had 
notice and the veteran's authorization where necessary.  VA 
has examined the veteran multiple times and obtained medical 
opinions when necessary to substantiate the claim.  There has 
been no failure to obtain evidence of which VA must notify 
the veteran.  VA has discharged its duty to assist the 
veteran to obtain evidence to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2006).


ORDER

Entitlement to compensation under section 1151, title 38, 
United States Code for empty sella syndrome, chronic 
headaches, and a liver condition is denied.


REMAND

VA must obtain a medical examination or opinion when the 
evidence of record reveals either is necessary to decide a 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  The June 2006 VA 
medical expert reported he could not answer the Board's 
question whether Prolixin caused or aggravated blurred vision 
without the result of an ophthalmologic evaluation addressing 
the specific question of evidence of neuroleptic induced 
retinopathy/maculopathy.  A VA compensation examiner's report 
that certain tests or procedures are necessary triggers VA's 
duty to assist.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  Likewise the June 2006 VA medical expert's opinion 
triggers VA's duty to conduct the indicated examination to 
assist the veteran to substantiate his claim.

This remand affords the opportunity to remediate the 
appearance of inadequate notice of the information and 
evidence necessary to substantiate a claim under section 1151 
resulting from the misstatement VA's July 2003 letter to the 
veteran.  Notwithstanding the Board's finding in the decision 
above of actual knowledge of those elements of prosecution of 
his claims, VA shall take the opportunity to remediate an 
appearance of incomplete notice.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate a 
claim of entitlement to compensation under 
38 C.F.R. § 1151 as pertains to a claim of 
blurred vision resulting from VA 
administration of Prolixin.  Include a 
request to submit evidence in his 
possession and information about the 
rating and effective date elements of VA 
compensation claims as they pertain to 
claims under section 1151.

2.  Schedule the veteran for a VA retinal 
and macular ophthalmologic examination to 
look for evidence of neuroleptic induced 
retinopathy or maculopathy.

*	The examiner is to review the claims 
file, with particular attention to 
the June 2006 VA neurologist's report 
explaining why the ophthalmologic 
opinion is necessary to decide the 
veteran's claim.

*	The examiner is to report whether any 
retinopathy or maculopathy diagnosed 
has characteristics of neuroleptic 
induced retinopathy or maculopathy.

*	The examiner is to provide an opinion 
whether it is less likely than not 
(less than 50 percent probability), 
or at least as likely as not (50 
percent or greater probability) that 
any diagnosed neuroleptic-induced 
retinopathy or maculopathy was caused 
or aggravated by VA administration of 
Prolixin from approximately 1988 to 
1992.

3.  Readjudicate the claim for 
compensation under 38 U.S.C. § 1151 for 
blurred vision due to VA administration of 
Prolixin.  If it claim remains denied, 
provide the appellant and his attorney an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


